Title: To Alexander Hamilton from Jeremiah Olney, 19 July 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 19, 1791. “I have received your Letter of the 6th. Instant, relative to Mr. Arnold’s Teas &c. and it affords me pleasure to inform you, that I have reason to expect he will discharge his Bond tomorrow; if he does, it will prevent the transmission of the Notice you mention. I enclose my quarterly Return of Exports, amounting to One Hundred and Twelve Thousand Five Hundred and Ninety-three Dollars & 14 Cents.…”
